Citation Nr: 0740114	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.

3.  Entitlement to an initial compensable rating for 
residuals of bilateral tympanic membrane perforations.

4.  Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to September 
2005.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, the RO, inter 
alia, denied service connection for bilateral hearing loss; 
granted service connection for bilateral tinnitus and 
assigned an initial 10 percent rating; and granted service 
connection for residuals of bilateral tympanic membrane 
perforations and assigned an initial zero percent rating.

In February 2006, the veteran submitted a notice of 
disagreement with the RO's decision on these claims, 
including the initial ratings assigned for his tinnitus and 
perforated tympanic membrane disabilities.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Later that month, the RO 
issued a Statement of the Case addressing these issues.  In 
March 2006, the veteran perfected an appeal by means of his 
submission of a timely VA Form 9.  In January 2007, the RO 
certified the issues of entitlement to service connection for 
bilateral hearing loss, and entitlement to increased ratings 
for bilateral tinnitus and bilateral tympanic membrane 
perforations to the Board for appellate consideration.

In reviewing the record, however, the Board finds that the 
issues on appeal also include entitlement to an initial 
compensable rating for headaches.  Specifically, the Board 
notes that in the November 2005 rating decision discussed 
above, the RO also granted service connection for headaches 
and assigned an initial zero percent rating.  

In a January 2006 statement entitled "Notice of 
Disagreement," the veteran reported experiencing terrible 
headaches.  The Board finds that the veteran's January 2006 
statement falls squarely within the regulatory framework for 
the filing of a timely notice of disagreement.  The 
correspondence is in writing; it essentially expresses 
dissatisfaction with the noncompensable rating assigned for 
headaches; and it was timely filed within the requisite one-
year time period of the November 2005 rating decision.  See 
38 C.F.R. §§ 20.201, 20.302 (2007).  Subsequently, in 
November 2007, the RO issued a Statement of the Case 
addressing the issue of entitlement to an initial compensable 
rating for headaches.  

In November 2007, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  At the November 2007 hearing, 
the veteran reiterated his contentions regarding the severity 
of his service-connected headaches.  By statute, questions as 
to the timeliness or adequacy of a substantive appeal are 
determined by the Board.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.101(d) (2007).  In this case, the Board 
accepts the veteran's November 2007 hearing transcript at a 
timely substantive appeal with the issue of entitlement to an 
initial compensable rating for headaches.  

In that regard, the Board finds that the veteran's hearing 
testimony, as contained in the written hearing transcript, 
meets the requirements necessary for a Substantive Appeal.  
Cf. Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Tomlin v. 
Brown, 5 Vet. App. 355, 357 (1993).  Moreover, accepting the 
veteran's November 2007 hearing testimony in lieu of a VA 
Form 9 is in keeping with the long-standing recognition of 
the nonadversarial, uniquely pro-veteran claims process 
within VA.  Cf. Barrett v. Nicholson, 466 F.3d 1038, 1044 
(Fed. Cir. 2006) (noting that "the importance of systemic 
fairness and the appearance of fairness carries great 
weight" within the nonadversarial veterans benefits system 
and that "[t]he [G]overnment's interest in veterans cases is 
not that it shall win, but rather that justice shall be 
done.").  For these reasons, the Board finds that the issues 
on appeal are as set forth on the cover page of this remand.  

In November 2007, the Board advanced this case on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).

As set forth in more detail below, a remand is necessary with 
respect to the issue of entitlement to service connection for 
bilateral hearing loss.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On November 8, 2007, prior to the promulgation of a 
decision in the appeal, the veteran requested a withdrawal of 
his appeal of the issue of entitlement to an initial rating 
in excess of 10 percent for bilateral tinnitus.

2.  The veteran is currently receiving the maximum rating 
available for bilateral tympanic membrane perforations, and 
factors warranting extraschedular consideration are neither 
shown nor alleged.

3.  The veteran reports that his headaches occur on a daily 
basis, occasionally becoming so severe that they require him 
to lay down in bed or on the couch.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the issue of 
entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for an initial compensable rating for 
residuals of bilateral tympanic membrane perforations have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.87, Diagnostic Code 6211 (2007).

3.  The criteria for an initial 30 percent rating for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an August 2005 letter issued prior to the 
initial decision on the claims, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  Additionally, he was provided 
with a VA Form 21-4138 for the purpose of identifying any 
additional information in connection with his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice or 
otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

In that regard, the Board notes in March 2006, the RO issued 
a letter for the express purpose of notifying the veteran of 
the additional elements imposed by the Court in 
Dingess/Hartman.  The RO then reconsidered the veteran's 
claims, as evidenced by the October 2006 and November 2007 
Supplemental Statements of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor identified any additional 
post-service VA or private clinical records pertaining to his 
claims.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2007).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that in August 
2004, he sustained severe injuries in an IED blast in Iraq, 
including a left transtibial amputation, multiple soft tissue 
wounds, bilateral tympanic membrane perforations, a left 
orbital wall fracture, and bilateral ruptured globes.  

In March 2005, the veteran was evaluated in connection with 
Medical Evaluation Board proceedings.  At an Ear, Nose, and 
Throat examination, the veteran complained of hearing loss.  
Examination of the right ear showed a clean perforation 
involving approximately 50 percent of the right tympanic 
membrane.  On the left, a normal tympanic membrane was 
visualized.  Audiometric testing showed a conductive hearing 
loss of approximately 30-50 decibels on the right.  On the 
left, audiometric testing showed normal hearing thresholds.  
The diagnosis was right tympanic membrane perforation.  The 
veteran was offered surgical tympanic membrane grafting to 
possibly restore his hearing acuity, but he declined. 

In connection with his separation from service, the veteran 
submitted an application for VA compensation benefits, 
seeking service connection for numerous disabilities 
sustained in the August 2004 IED blast.  

In September 2005, the veteran underwent a series of VA 
medical examinations in connection with his claim.  At a 
September 2005 VA audio examination, the veteran reported 
continued difficulty hearing, on the right side greater than 
left, as well as constant bilateral tinnitus.  Audiometric 
testing revealed that the veteran's right ear pure tone 
thresholds were 25, 20, 20, 30, and 35 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  The four-
frequency right pure tone average was 26.25 decibels.  Left 
ear pure tone thresholds were 10, 0, 0, 5, and 5 decibels at 
the same tested frequencies.  The four-frequency left pure 
tone average was 2.5 decibels.  Speech recognition was 98 
percent correct on the right and 100 percent correct on the 
left.  Tympanometry showed a perforated eardrum on the right.  
The left ear was normal.  

At a VA Ear, Nose, and Throat examination in September 2005, 
the examiner noted the veteran's history of severe injuries 
in an IED blast, including multiple soft tissue injuries to 
the face, a left orbital blowout fracture, and bilateral 
tympanic membrane perforations.  The veteran reported that 
his current symptoms included recurrent ear drainage, pain, 
hearing loss, and daily vertigo.  The veteran also reported a 
recurrent headache in the frontal area and bilateral cheek 
region since the blast.  On examination, the auricles and ear 
canals were normal.  There was a large, right, inferior, dry 
tympanic membrane perforation with no evidence of infection.  
On the left side, the perforation had healed.  There was no 
evidence of infection.  The diagnoses included right tympanic 
membrane perforation, healed left tympanic membrane 
perforation, bilateral hearing loss with tinnitus, and 
vertigo.  The examiner indicated that the veteran's 
disabilities were the result of injuries sustained in the 
August 2004 IED blast.  

In a November 2005 rating decision, the RO granted service 
connection for multiple disabilities, including bilateral 
tinnitus, rated as 10 percent disabling under Diagnostic Code 
6260; bilateral tympanic membrane perforations, rated as zero 
percent disabling under Diagnostic Code 6211; and headaches, 
rated as zero percent disabling by analogy under Diagnostic 
Code 8100.  The RO denied service connection for bilateral 
hearing loss, finding that the veteran did not have a hearing 
loss disability for VA compensation purposes.  

The veteran appealed the RO's determinations.  In January and 
February 2006 statements, the veteran described constant 
ringing in his ears, as well as pain and terrible headaches.  
He also indicated that he had a very difficult time hearing 
things.  

In March 2006, the veteran underwent VA Ear, Nose, and Throat 
examination at which he reported that since his injury in 
August 2004, he had experienced subjective dizziness while 
laying down, as well as periorbital headaches twice monthly, 
which the examiner indicated may be associated with the 
veteran's facial fractures.  On examination, the left 
tympanic membrane was intact.  There was a marginal posterior 
tympanic membrane perforation on the right ear without middle 
ear fluid or external canal discharge.  Tuning fork tests 
were consistent with a conductive hearing loss on the right.  
The examiner indicated that the veteran had subjective 
dizziness but did not have physical signs of a peripheral or 
central vestibular problem.  The final diagnoses included a 
marginal tympanic membrane perforation of the right ear with 
conductive hearing loss in the right ear and facial 
fractures.  The examiner scheduled a CT scan for further 
evaluation, but the veteran failed to appear.  

At his November 2007 Board hearing, the veteran testified 
that he experienced draining from his ears, as decreased 
hearing acuity and constant ringing in his ears.  He also 
testified that he experienced daily headaches, lasting for 
approximately one hour.  The veteran indicated that he tried 
to control his headaches with pain medication such as 
Tylenol, but that his headaches occasionally became so severe 
that he had to lay down in bed or on the couch to relieve his 
pain.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2007).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

The Court has since determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Court has also recently held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (holding that the preponderance of the 
evidence must be against the claim for the benefit to be 
denied).  




Analysis

Bilateral tinnitus

As set forth above, in the November 2005 rating decision on 
appeal, the RO granted service connection for bilateral 
tinnitus and assigned an initial 10 percent rating, pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, the rating 
criteria for evaluating tinnitus.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available.  See Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's 
long-standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether unilateral or bilateral).  

Recognizing that he was in receipt of the maximum schedular 
rating available for tinnitus, at his November 2007 hearing, 
the veteran indicated that he wished to withdraw his appeal 
of this claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative, including at a hearing on appeal.  38 C.F.R. 
§ 20.204 (2007).  In this case, the veteran, with the 
concurrence of his authorized representative, has withdrawn 
his appeal with respect to the issue of entitlement to an 
initial rating in excess of 10 percent for bilateral 
tinnitus.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.

Residuals of bilateral tympanic membrane perforations

The veteran's residuals of bilateral perforated tympanic 
membranes is currently assigned a noncompensable rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6211.  

This is the maximum rating available in the Rating Schedule 
for a perforation of the tympanic membrane.  Consequently, 
there is no legal basis upon which to award a higher 
schedular for the veteran's residuals of bilateral perforated 
tympanic membranes.  

In light of the veteran's complaints of drainage and pain, 
the Board has considered application of Diagnostic Codes 6200 
and 6210.  Diagnostic Code 6200 addresses otitis media 
disorders.  Under that provision, a 10 percent rating is 
warranted where the medical evidence shows suppuration or 
aural polyps.  Diagnostic Code 6210 addresses chronic otitis 
externa.  Under that provision, a 10 percent rating is 
assigned for swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.  

In this case, while the veteran reports a history of ear 
drainage, there is no indication in the medical evidence of 
record of a polyp or mass developing in the aural canal.  
Similarly, the veteran has received no treatment for his ear 
complaints.  Under these circumstances, the Board finds that 
Diagnostic Codes 6200 and 6210 do not result in a compensable 
rating.  

The Board has also considered whether an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's residuals of perforated tympanic membranes have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Indeed, neither the veteran nor 
his representative has contended otherwise.  Under these 
circumstances, the Board determines that the criteria for 
referral for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Shipwash v. Brown, 8 Vet. App. 
at 227.

Headaches

The severity of a neurologic disorder is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.124a.  There are no specific diagnostic 
criteria for rating a post traumatic headache disorder.  When 
a veteran is diagnosed with an unlisted disease, it must be 
rated under an analogous diagnostic code.  See 38 C.F.R. §§ 
4.20 and 4.27 (2007).  

In that regard, Diagnostic Code 8045, pertaining to brain 
disease due to trauma, provides for the following 
evaluations:

Purely neurologic disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated as 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

In this case, the veteran has reported experiencing 
subjective symptoms such as headaches and dizziness, which 
would warrant a 10 percent rating under Diagnostic Code 8045.  
The veteran, however, is entitled to be rated under the 
Diagnostic Code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the 
Board has considered whether application of an alternative 
code would be more advantageous to the veteran.

In that regard, the veteran's symptoms are presently 
evaluated by analogy to migraine headache disorder under 
Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 
percent rating is warranted for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  The maximum 50 percent rating under 
Diagnostic Code 8100 is warranted for very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In this case, the veteran has reported in clinical settings 
that he has frequent headaches.  At his November 2007 Board 
hearing, the veteran testified that his headaches occur daily 
and are occasionally so severe that he must lie down.  The 
Board finds the veteran's hearing testimony to be credible 
and assigns it significant probative value.  

In light of this record, the Board concludes that the 
severity and frequency of the veteran's headaches more 
closely approximates the criteria for a 30 percent rating 
under Diagnostic Code 8100.  The preponderance of the 
evidence is against finding that the veteran's headaches are 
completely prostrating or productive of severe economic 
adaptability so as to warrant a 50 percent rating under this 
provision.  The evidence does not show, nor does the veteran 
contend, that his headache disability is productive of severe 
economic inadaptability or that his headaches are prolonged 
and completely prostrating.  Rather, he indicates that his 
prostrating headache attacks last thirty minutes.  

The Board further notes that the record contains no 
indication, nor has the veteran argued, that an 
extraschedular rating for tinnitus is warranted. 38 C.F.R. § 
3.321 (2006). Thus, no action with respect to referral for 
consideration of an extra-schedular rating is warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After carefully weighing all relevant factors set forth 
above, the Board finds that the evidence warrants the 
assignment of an initial 30 percent rating for headaches.  In 
reaching this decision, the Board recognizes the veteran's 
distinguished service and sacrifice for his country.  The 
Board has afforded him the benefit of the doubt in reaching 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of the claim of entitlement to an initial rating 
in excess of 10 percent for bilateral tinnitus is dismissed.

Entitlement to a compensable initial rating for residuals of 
a tympanic membranes is denied.

Entitlement to an initial 30 percent rating for headaches is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The veteran also seeks service connection for bilateral 
hearing loss. 

Service connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385 (2007), which provides that 
impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

In this case, in connection with his claim of service 
connection for bilateral hearing loss, the veteran underwent 
VA audiometric examination in September 2005.  As delineated 
above, such testing revealed that the veteran's right ear 
pure tone thresholds were 25, 20, 20, 30, and 35 decibels at 
500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  Left 
ear pure tone thresholds were 10, 0, 0, 5, and 5 decibels at 
the same tested frequencies.  

These examination results indicates that the veteran does not 
have hearing loss to the extent necessary to constitute a 
disability for service connection purposes under 38 C.F.R. 
3.385.

At his November 2007 Board hearing, however, the veteran 
provided credible testimony regarding the severity of his 
hearing loss.  His representative argued that in light of the 
veteran's contentions and in view of the severity of his in-
service injuries, another examination should be scheduled.  
See e.g.  Hearing Transcript at page 11 ("[W]e believe a 
second examination should've been administered to determine 
in the hearing loss actually exists.  It's quite hard for us 
to believe that some kind of significant hearing loss did not 
result from taking the force of a rather large explosion to 
the body...We would ask at the very least, that another exam be 
conducted.").   

In view of the veteran's credible statements regarding the 
severity of his hearing loss, the Board finds that another VA 
medical examination is necessary to ensure that the veteran 
receives every possible consideration.  See 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded VA 
audiology examination to determine the 
extent of any current hearing loss.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that such hearing loss disability is 
causally related to the veteran's active 
service.  

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


